                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 09-00240-01

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

RUSSELL OWENS (02)                                MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

      Before the Court is Defendant Russell Owens’ (“Owens”) letter motion asking the

Court to reevaluate his “points, due to the Johnson case burglary no longer [being] a

crime of violence.” Record Document 27. Owens seeks a sentence reduction because

he “was given 2 points for a burglary charge in 2003 because at that time the government

considered that a crime a violence.” Id. Owens’ motion was construed as a Section 2255

motion. The Government answered Owens’ Section 2255 motion, asserting the motion

should be denied because it is untimely and Owens is entitled to no relief under Johnson.

See Record Document 33.

      Owens pled guilty to being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). See Record Documents 19-20. On March 2, 2010, he was sentenced

to 105 months imprisonment and 3 years supervised release. See Record Documents

21-22. Owens filed the instant letter motion on October 24, 2016. See Record Document

27. He was still incarcerated at this time. However, he was released from BOP custody

and began supervised release on April 9, 2019.

      On February 11, 2020, a summons was issued for Owens to appear before the

undersigned to answer a supervised release violation petition. A supervised release

revocation hearing is set in this matter for March 30, 2020 at 2:00 p.m.
        Because Owens has been released from imprisonment, it appears that his Section

2255 motion seeking a reduction of sentence is now moot. Notwithstanding, Owens’

Section 2255 is untimely. A Section 2255 motion “must be filed within a year of the latest

of four qualifying events.” U.S. v. Craven, 755 F. App’x 388, 389 (5th Cir. 2018), citing

28 U.S.C. § 2255(f). Here, the relevant dates are “the latest of either the date on which

the judgment of conviction bec[ame] final or the date on which the right asserted was

initially recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” Id.,

citing 28 U.S.C. § 2255(f)(1), (3).

        The Judgment in this matter was entered on March 8, 2016.             See Record

Document 22. Owens did not file a direct appeal. Thus, his conviction became final on

March 22, 2016. The United States Supreme Court rendered the Johnson opinion on

June 26, 2015. See Johnson v. United States, 135 S.Ct. 2551 (2015). March 22, 2016

is the later of these two dates and Owens’ letter motion was filed well over a year later in

October 2016. Thus, Owens’ Section 2255 motion is time barred. 1

        Accordingly,

        IT IS ORDERED that Defendant Russell Owens’ letter motion (Record Document

27) be and is hereby DENIED as time barred.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 26th day of February,

2020.




1The Court need not reach the issue of whether Johnson ultimately would have provided
Owens relief.
                                       Page 2 of 2
